Order filed October 21, 2016




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00716-CV
                                   ____________

                           In the Interest of S.G.F., Child


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-04655J


                                        ORDER
      This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due October 19, 2016. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel, William M. Thursland,
to file appellant’s brief no later than October 31, 2016. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM